DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 2 appears to have a typographical error.  Figure 2 has two elements with the number 16.  The examiner respectfully suggests changing a “16” to -- 18 --. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites that the processor executing a neural network model is provided with information corresponding to a size the conduit.  This limitation is unclear because it states a function (providing information corresponding to a size of the conduit) without providing any indication about how the function is performed or what structure performs the function.  The recited function does not follow from the structure recited in the claim (i.e. the temperature sensor, the sound sensor of the resistivity sensor), so it is unclear whether the function requires some other structure or is simply the result of operating the apparatus in a certain manner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 63, 65, 66, 11, 12, 45, 46, 53, 58 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,823,598 issued to Miller (“Miller”) in view of U.S. Patent 5,353,627 issued to Diatschenko et al. (“Diatschenko”) and U.S. Patent 10,352,745 issued to Easey et al. (“Easey”).

As for claims 63, 65 and 66, Miller discloses an apparatus (Fig. 2)/water flow detecting system (Fig. 2) arranged to detect flow of a fluid in a conduit (204)/through a water pipe (204) in a building, the apparatus comprising:
a sensor device (210; ultrasonic sensor; col. 6, lines 31-35) arranged to be attached to the conduit/pipe (see Fig. 2), the sensor device comprising:
a sensor (214) arranged to sense an external variable of the conduit (col. 6, lines 40-45); and
a processor (208) executing a neural network model (col. 8, lines 21-31).
Although Miller discloses another sensor (212) in the conduit, Miller does not disclose that the other sensor is a sound sensor as recited.
However, Diatschenko discloses a sound sensor (14) arranged to sense a sound in a conduit.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the other sensor 212 of Miller to be a sound sensor as disclosed by Diatschenko in order to detect different flow regimes so that accurate flow measurements can be made (Diatschenko: col. 2, lines 35-40 and col. 2, lines 58-63).
Miller as modified by Diatschenko discloses a processor (Miller: 208) executing a neural network model (Miller: col. 8, lines 21-31), wherein the neural network model is arranged to receive the sensed external variable of the circuit (Miller: from 214) and the sensed sound in the circuit (Miller: from 212 and Diatschenko: from 14), and to infer a rate of flow of the fluid in the conduit based on a change in a sensed external temperature of the conduit and on the sound sensed in the circuit (Miller: col. 6, line 65 - col. 7, line 2 and col. 8, lines 21-31).
Miller as modified by Diatschenko does disclose that the sensor that senses an external variable is a sensor that senses an external temperature of the conduit and that a rate of flow can be inferred based on a change in the sensed external temperature of the conduit over time.
However, Easey discloses a sensor (10) that senses an external temperature of a conduit (4) and that a rate of flow can be inferred based on a change in the sensed external temperature of the conduit over time (col. 13, lines 1-29).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify sensor 214 of Miller and Diatschenko to sense the external temperature of the conduit as disclosed by Easey and to modify the neural network model of Miller and Diatschenko to infer a rate of flow based on a change in the sensed external temperature of the conduit over time as disclosed by Easey in order to provide a well-known structure that can be used to determine a rate of flow of fluid in a conduit independently of the ultrasonic sensor of Miller.
Regarding claim 63, the apparatus of Miller, Diatschenko and Easey described above performs the claimed method steps.
Regarding claim 65, the examiner notes that the recitation of a building describes the intended use of the apparatus/system and does not patentably distinguish the claimed invention over the prior art.

As for claim 11, Miller as modified by Diatschenko and Easey discloses a sensor (Easey: 11) arranged to sense at least one other environmental parameter, wherein the neural network model is arranged to infer the rate of flow of fluid based further on the at least one other environmental parameter (Easey: col. 11, line 65 - col. 12, line 2 and col. 13, lines 1-29).

As for claim 12, Miller as modified by Diatschenko and Easey discloses that the other environmental parameter is at least one of: ambient temperature (Easey: col. 12, line 65  - col. 13, line 2); motion of the conduit; ambient temperature adjacent to the apparatus; vibration of the conduit; and electromagnetic radiation emitted by the conduit.

As for claim 45, Miller as modified by Diatschenko and Easey discloses that the processor (Easey: 21 and Miller: 208, 300) is provided in the sensor device, and the sensor device is in communication with a separate concentrator device (Miller: 120).

As for claim 46, Miller as modified by Diatschenko and Easey discloses that the processor (Easey: 21 and Miller: 218, 300)  is provided in a separate concentrator device (Miller: 218, 120, 118) in communication with the sensor device.

As for claim 53, Miller as modified by Diatschenko and Easey discloses that the concentrator device (Miller: 120) is arranged to receive temperature data from a plurality of sensor devices (Miller: sensors 102a), and to infer the flow of fluid in a plurality of conduits based on a change in the temperature data over time for each conduit (Easey: col. 11, line 65 - col. 12, line 2 and col. 13, lines 1-29).

As for claim 58, Miller as modified by Diatschenko and Easey discloses that the neural network model is arranged to take a plurality of inputs, and from those inputs synthesize a sensor output (Miller: col. 8, lines 21-31).

As for claim 60, Miller as modified by Diatschenko and Easey discloses that the conduit is a water pipe and the fluid is water. Regarding claim 60, the examiner notes that the recitation of water describes the intended use of the apparatus and does not patentably distinguish the claimed invention over the prior art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,823,598 issued to Miller (“Miller”) in view of U.S. Patent 5,353,627 issued to Diatschenko et al. (“Diatschenko”) and U.S. Patent 10,352,745 issued to Easey et al. (“Easey”) as applied to claim 66, further in view of “Predicting Oil Flow Rate due to Multiphase Flow Meter by Using an Artificial Neural Network” by Hasanvand et al. (“Hasanvand”) as listed in the IDS dated 1/22/2020.

As for claim 7, Miller as modified by Diatschenko and Easey discloses the apparatus according to claim 66 (see the rejection of claim 66 above).
Miller as modified by Diatschenko and Easey does not disclose that the neural network model is pre-trained with data extracted from existing temperature sensors, together with actual flow data.
However, Hasanvand discloses a neural network model that is pre-trained with data extracted from existing sensors, together with actual flow data (sections 3 and 4).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the neural network of Miller, Diatschenko and Easey by pre-training the neural network as disclosed by Hasanvand in order to ensure that the neural network can be used successfully for signal processing (Hasanvand: section 3)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,823,598 issued to Miller (“Miller”) in view of U.S. Patent 5,353,627 issued to Diatschenko et al. (“Diatschenko”) and U.S. Patent 10,352,745 issued to Easey et al. (“Easey”) as applied to claim 66, further in view of U.S. Patent 5,987,444 issued to Lo (“Lo”).

As for claim 8, Miller as modified by Diatschenko and Easey discloses the apparatus according to claim 66 (see the rejection of claim 66 above).
Miller as modified by Diatschenko and Easey does not disclose that the neural network model is one of a Recursive Neural Network or a long short-term memory neural network.
However, Lo discloses a neural network model that is one of a Recursive Neural Network (col. 3, lines 49-60) or a long short-term memory neural network.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the neural network of Miller, Diatschenko and Easey to be one of a Recursive Neural Network (col. 3, lines 49-60) or a long short-term memory neural network as disclosed by Lo in order to avert unacceptable or disastrous processing performances (Lo: col. 3, lines 37-41).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,823,598 issued to Miller (“Miller”) in view of U.S. Patent 5,353,627 issued to Diatschenko et al. (“Diatschenko”) and U.S. Patent 10,352,745 issued to Easey et al. (“Easey”) as applied to claim 66, further in view of U.S. Patent Application Publication 2014/0052421 by Allen et al. (“Allen”).

As for claim 10, Miller as modified by Diatschenko and Easey discloses the apparatus according to claim 66 (see the rejection of claim 66 above).
Miller as modified by Diatschenko and Easey does not disclose that the apparatus is arranged to execute a sliding window algorithm which slides over continuous temperature data and feeds slices of the data to the neural network model.
However, Allen discloses an apparatus that is arranged to execute a sliding window algorithm which slides over continuous data and feeds slices of the data to a model (paragraph [0095]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the apparatus of Miller, Diatschenko and Easey to execute a sliding window algorithm as disclosed by Allen in order provide training data in a computationally feasible manner (Allen: paragraph [0095]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,823,598 issued to Miller (“Miller”) in view of U.S. Patent 5,353,627 issued to Diatschenko et al. (“Diatschenko”) and U.S. Patent 10,352,745 issued to Easey et al. (“Easey”) as applied to claim 66, further in view of U.S. Patent Application Publication 2013/0276549 by Gaarder (“Gaarder”).

As for claim 13, Miller as modified by Diatschenko and Easey discloses the apparatus according to claim 66 (see the rejection of claim 66 above).
Miller as modified by Diatschenko and Easey does not disclose that the neural network model is arranged to infer the rate of flow of fluid based further on at least one parameter of the conduit.
However, Gaarder discloses inferring a rate of flow of fluid based further on at least one parameter of a conduit (paragraphs [0061] and [0062]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the neural network of Miller, Diatschenko and Easey to include the function of inferring a rate of flow of fluid based on at least one parameter as disclosed by Gaarder in order to provide a redundant method of determining the fluid flow.

As for claim 14, Miller as modified by Diatschenko, Easey and Gaarder discloses that the parameter of the conduit is one or more of a resistivity of the conduit, a size of the conduit (Gaarder: paragraph [0062]), a heat conductivity of the conduit, or a material from which the conduit is made.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,823,598 issued to Miller (“Miller”) in view of U.S. Patent 5,353,627 issued to Diatschenko et al. (“Diatschenko”) and U.S. Patent 10,352,745 issued to Easey et al. (“Easey”) as applied to claim 66, further in view of U.S. Patent 7,458,279 issued to Molenaar et al. (“Molenaar”).

As for claim 32, Miller as modified by Diatschenko and Easey discloses the apparatus according to claim 66 (see the rejection of claim 66 above).
Miller as modified by Diatschenko and Easey does not disclose that the sensor device comprises a main body, and a connecting component for connecting the main body to the conduit.
However, Molenaar discloses a sensor device (Fig. 1) that comprises a main body (3), and a connecting component (4-7) for connecting the main body (3) to a conduit (1).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the apparatus of Miller, Diatschenko and Easey to include the main body and connecting component as disclosed by Molenaar in order to allow the apparatus to be easily disengaged for maintenance and support without losing alignment (Molenaar: Abstract).

As for claim 33, Miller as modified by Diatschenko, Easey and Molenaar discloses that the main body is separable from the connecting component (Molenaar: see Fig. 3).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,823,598 issued to Miller (“Miller”) in view of U.S. Patent 5,353,627 issued to Diatschenko et al. (“Diatschenko”), U.S. Patent 10,352,745 issued to Easey et al. (“Easey”) and U.S. Patent 7,458,279 issued to Molenaar et al. (“Molenaar”) as applied to claim 35, further in view of WO 2006/027974 by Kamiunten et al. (“Kamiunten”).

As for claim 35, Miller as modified by Diatschenko, Easey and Molenaar discloses the apparatus according to claim 32 (see the rejection of claim 32 above).
Miller as modified by Diatschenko, Easey and Molenaar does not disclose that the sensor device comprises a radiation sensor located in the main body, and a transfer tube arranged to transfer radiation from the conduit to the radiation sensor.
However, Kamiunten discloses a radiation sensor (82, 83, 92, 93) located in a main body (810, 910), and a transfer tube (810) arranged to transfer radiation from a conduit to the radiation sensor (see Fig. 8).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the apparatus of Miller, Diatschenko, Easey and Molenaar by including the radiation sensor as disclosed by Kamiunten in order to allow measurements in large diameter pipes with good responsiveness while performing the measurements without receiving disturbances (Kamiunten: paragraphs [0064] and [0065]).

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record and the examiner’s knowledge does not disclose or suggest a sensor device that comprises a vibration sensor, and a transfer tube that is arranged to transfer vibration from a conduit to the vibration sensor, in combination with the limitations of the base claim and intervening claims.

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive.
On pages 11-12, Applicant argues that Miller does not tie the neural network to the verification of the sensor apparatus.  The examiner respectfully disagrees.  Miller discloses that the neural network, rather than the use of mathematical models, could be used to provide estimates used in the verification in col. 8, lines 21-31.
Regarding the other limitations of the independent claims, Applicant’s arguments with respect to claims 63, 65 and 66 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853